Citation Nr: 1449792	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as depression.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In its January 2010 rating decision, the RO denied service connection for depression disorder not otherwise specified.  The Veteran's private treatment records include diagnoses of depression and anxiety.  The U S Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet App 1 (2009).  Thus, the Board has recharacterized the claim on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  

This issue was previously remanded by the Board in November 2013.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

A psychiatric disorder did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service disease or injury.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of October 2009 and December 2013 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a VA medical examination and opinion in February 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  In October 2011 and March 2012 statements, the Veteran stated he had no additional evidence to submit.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a psychiatric disorder.  He asserts he first began experiencing symptoms of a psychiatric disorder in service, and such symptoms have continued since that time.  Specifically, he asserts that while serving overseas in the Philippines, his base was frequently the subject of infiltration actions by communist rebels, and he had to shoot at these individuals while guarding the base.  He also alleges he killed a communist rebel on at least one occasion.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including certain types of psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  38 C.F.R. § 3.384 defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384.

The Veteran was without any psychiatric abnormalities at the time he was examined for service entrance in December 1969.  While in service, he sought treatment at the mental health clinic in April 1972.  According to the treatment note, the Veteran "just needed to talk" about issues related to service, his part-time job, and his girlfriend.  He exhibited "no serious problems" and nothing which would interfere with his service duties, according to the examiner.  He was characterized as "very verbal" but was otherwise within normal limits.  No psychiatric disorder was diagnosed and a follow-up appointment was not considered necessary.  

In September 1972, the Veteran "expressed symptoms of adjustment reaction," according to a service treatment notation.  He was having difficulty with one particular NCO and had limited means available to him to handle the situation, according to the examiner.  The Veteran expressed feelings of harassment.  The examiner stated he would discuss the Veteran's case with his squadron.  A psychiatric disorder was not diagnosed at that time, and an October 1972 follow-up appointment was cancelled by the Veteran.  On medical examination for service separation in October 1973, the Veteran was without any psychiatric abnormalities.  On a concurrent report of medical history, he denied any frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  

Based on the above, the Board finds a psychiatric disorder was not diagnosed or incurred during service.  While the service treatment records do reflect two visits by the Veteran to the mental health clinic during service for personal reasons, neither visit resulted in a diagnosis.  Additionally, the October 1973 service separation examination was negative for a psychiatric abnormality.  As such, the Board cannot conclude a psychiatric disorder manifested during service.  

The Board further finds that a psychosis did not manifest to a compensable (10 percent) degree within a year of service separation.  Indeed, the record does not reflect the Veteran has ever been diagnosed with a disease characterized as psychosis under 38 C.F.R. § 3.384.  Furthermore, following service, the Veteran was not diagnosed with a psychiatric disorder for many years after service.  The Veteran was seen in August 1997 with complaints of anxiety and a stress reaction due to problems with his son and a female relative.   In 1998, he sought treatment for depression from his private medical care provider.  This treatment comes approximately 25 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  According to a July 2008 private treatment record, the Veteran complained of feelings of depression since his twenties.  That examiner did not, however, state any psychiatric disorder manifested during service or within a year thereafter.  Thus, the Board concludes a psychosis did not manifest to a compensable degree within a year of service separation.  

The Veteran is also not competent to assert onset of a psychiatric disorder in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of psychiatric disabilities requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).

Lay testimony on the etiology of a current diagnosis of a psychiatric disorder is not competent in the present case, because the Veteran is not competent to diagnosis a psychiatric disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  While he is competent to testify regarding such observable symptomatology as a depressed mood, such assertions of in-service symptomatology do not equate to a diagnosis.  While the Veteran's own lay assertions must be considered, the Board finds they are not as probative as the remainder of the competent evidence of record.  

The present case was forwarded to a VA examiner for a medical examination and opinion.  On VA examination in January 2010, the Veteran was diagnosed with a depressive disorder.  The examiner also reviewed the Veteran's claims file, and determined that the Veteran's current depressive disorder was unrelated to service.  The examiner noted that the Veteran did not, by his own report, receive treatment for a mental health condition until 1990, 17 years after service separation, when his wife passed away.  Thus, the examiner concluded the Veteran's current depressive disorder was unrelated to service.  

The Veteran was afforded another VA examination in January 2014.  The claims file was again reviewed by the examiner, who diagnosed the Veteran with a depressive disorder.  Upon evaluating the Veteran and reviewing the claims file, the examiner concluded she could not opine regarding the etiology of the Veteran's depression without resorting to speculation given that the Veteran reported several pre-, during, and post-service stressors that could be sufficient to result in depression.  She noted that the Veteran's enlistment and separation examinations were both without "signs or symptoms of depression," however.  

Based on these medical examination reports and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for a psychiatric disorder.  The Veteran was not diagnosed with a current psychiatric disorder during service, and VA examiners have found no evidence of a link between service and the current diagnosis of depression.  Thus, service connection for a psychiatric disorder must be denied.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  








ORDER

Service connection for a psychiatric disorder, claimed as depression, is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


